Citation Nr: 0942925	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral optic nerve 
atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970.  He also had subsequent service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In December 2007, a Travel Board 
hearing was held at the RO before the undersigned Veterans 
Law Judge.  In August 2008, the Board remanded the appeal for 
additional development.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record is against finding that bilateral optic nerve atrophy 
was present in service or that bilateral optic nerve atrophy 
is related to service including the Veteran's claim of being 
exposed to herbicides while serving in the Republic of 
Vietnam.


CONCLUSION OF LAW

Bilateral optic nerve atrophy was not incurred or aggravated 
during military service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that the notice provided the Veteran in 
December 2003 and April 2005 letters, prior to the June 2005 
rating decision, along with the notice provided him in 
December 2007 satisfies VA's 38 U.S.C.A. § 5103(a) notice 
requirement including notice regarding effective dates and 
disability ratings as per the United States Court of Appeals 
for Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While the Veteran was not provided 
adequate 38 U.S.C.A. § 5103(a) notice prior to the initial 
adjudication of his claim, subsequently providing him with 
this notice followed by a readjudication of the claim in the 
August 2009 supplemental statement of the case "cures" any 
timing problem associated with this inadequate notice.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Moreover, the Board finds that even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice, the lack of 
notice is harmless error because a reasonable person could be 
expected to understand what was needed to substantiate his 
claim from reading the above letters as well as the June 2005 
rating decision, February 2007 statement of the case, and 
August 2009 supplemental statement of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board 
finds that there can be no prejudice to the Veteran due to a 
lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  Id.

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claim's file all identified and available 
in-service and post-service records relevant to the current 
appeal including, as directed by the August 2008 remand, his 
reserve component records, the records on file with the 
Social Security Administration (SSA) generated in connection 
with his award of SSA disability compensation, and his 
contemporaneous VA treatment records.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The record also shows that the 
Veteran was afforded a VA examination in August 2009 which is 
adequate for the Board to go forward with an adjudication of 
the appeal because the examiner provided an opinion as to the 
origins of the Veteran's disability after a review of the 
record on appeal and an examination of the claimant and 
supported his conclusion by citation to relevant evidence 
found in the claim's file.  See 38 U.S.C.A. § 5103A(d); Barr 
v. Nicholson, 21 Vet App 303 (2007).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that he has bilateral optic nerve 
atrophy due to his military service including his exposure to 
Agent Orange while serving in the Republic of Vietnam.  It is 
also requested that the Veteran be afforded the benefit of 
the doubt.

Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).

With regard to herbicide exposure, VA laws and regulations 
provide that a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a Veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam war 
period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

The list of diseases associated with exposure to certain 
herbicide agents is as follows: chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to entitlement to service connection under 38 C.F.R. 
§ 3.303(a), the Board notes that Veteran is both competent 
and credible to report on the fact that he problems seeing 
while on active duty.  Buchanan, supra; Jandreau, supra; 
Charles, supra.  

However, service treatment records, including the January 
1970 separation examination, are negative for complaints, 
diagnoses, or treatment for eye problems.  In fact, when 
examined in January 1970, he had 20/20 vision in both eyes.  
Accordingly, entitlement to service connection for bilateral 
optic nerve atrophy based on in-service incurrence must be 
denied despite the fact that the Veteran claimed he had 
difficulty seeing in-service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that while treatment 
records noted the Veteran's claims of having no vision in 
either one or both eyes since 1978 or 1979, the first time 
that the objective evidence of record documents his being 
seen with problems with his eyes in 1980.  See August 1980 
reserve component examination.  Moreover, the Board finds 
that the length of time between the Veteran's separation from 
active duty in 1970 and first being seen with problems with 
his eyes in 1980 to be compelling evidence against finding 
continuity.  Put another way, the decade gap between the 
Veteran's discharge from active duty and the first evidence 
of bilateral optic nerve atrophy weighs heavily against his 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had 
problems with seeing since service.  See Buchanan, supra; 
Charles, supra.  However, upon review of the claim's folder, 
the Board finds that the Veteran's assertion that he had this 
problem since service is not credible.  In this regard, his 
claim is contrary to what is found in the January 1970 
separation examination and post-service medical records.  In 
these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for the claimed disorder 
for a decade following his separation from active duty, than 
the Veteran's claim.  Therefore, entitlement to service 
connection for bilateral optic nerve atrophy based on post-
service continuity of symptomatology must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As to service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between 
bilateral optic nerve atrophy and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  In fact, at the 
August 2009 VA examination which was held for the express 
purpose of obtaining a medical opinion as to the origins of 
his bilateral optic nerve atrophy, it was opined after a 
review of the record on appeal and an examination of the 
claimant that it was not due to his military service 
including any exposure to herbicides while serving in the 
Republic of Vietnam.  While an April 2005 VA treatment record 
included the opinion that, while no medical literature 
suggests a link between Agent Orange and optic atrophy, this 
did not rule out the possibility that such a causal 
relationship exists, neither this opinion nor any other 
medical opinion of record directly contradicts the opinion 
provided by the August 2009 VA examiner.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions).

As to the Veteran's and his representative's claim that the 
bilateral optic nerve atrophy was caused by his military 
service, including his in-service herbicide exposure, the 
Board finds that this condition may not be diagnosed by its 
unique and readily identifiable features and therefore the 
presence of the disorder is a determination "medical in 
nature" and not capable of lay observation.  Charles, 
supra.  Therefore, since laypersons are not capable of 
opining on matters requiring medical knowledge, the Board 
finds that the opinions by the Veteran and his representative 
that this disability was caused by service are not credible.  
Routen, supra; see also Bostain, supra.   The Board also 
finds more competent and credible the expert opinion provided 
by the VA examiner in August 2009 than these lay assertions.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).

Based on the discussion above, the Board also finds that 
service connection for bilateral optic nerve atrophy is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible evidence is against finding a causal association 
or link between the post-service disorder and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).

As to service connection for bilateral optic nerve atrophy 
based on the presumptions found at 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309, for herbicide exposure, the Board 
finds that they are of no help to the Veteran in establishing 
his claim because optic nerve atrophy is not one of the 
specifically enumerated disease processes.  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral optic nerve atrophy.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Conclusion

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral optic nerve atrophy is 
denied. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


